Case 4:20-cv-00320-JED-JFJ Document 2-2 Filed in USDC ND/OK on 07/07/20 Page 1 of 6




                                                                     EXHIBIT 2
Case 4:20-cv-00320-JED-JFJ Document 2-2 Filed in USDC ND/OK on 07/07/20 Page 2 of 6




                                                                     EXHIBIT 2
Case 4:20-cv-00320-JED-JFJ Document 2-2 Filed in USDC ND/OK on 07/07/20 Page 3 of 6




                                                                     EXHIBIT 2
Case 4:20-cv-00320-JED-JFJ Document 2-2 Filed in USDC ND/OK on 07/07/20 Page 4 of 6




                                                                     EXHIBIT 2
Case 4:20-cv-00320-JED-JFJ Document 2-2 Filed in USDC ND/OK on 07/07/20 Page 5 of 6




                                                                     EXHIBIT 2
Case 4:20-cv-00320-JED-JFJ Document 2-2 Filed in USDC ND/OK on 07/07/20 Page 6 of 6




                                                                     EXHIBIT 2
